LANE, J.
We do not discover the error of the court below, which injured the plaintiff in error on which he has reason to complain — if that court erred, in our opinion, it erred in being too favorable to the plaintiff in error. A mortgagor has an interest in the subject of the mortgage, which he can protect by suit. The hag- was at large, in the actual possession of neither the plaintiff below, nor Schofield; by construction of law, he was in thepossession of his owner; and if Robinson was the owner, any use or abuse of him inconsistent with the ownership will enable him to support trover. 'The judgment is affirmed, with costs.